DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 03 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-28, 31, 38, 40, 42, and 45-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al. (US 8,900,885 B1; hereinafter Hubbard).
In regards to claim 25, Hubbard teaches, e.g. in fig. 2, a substrate processing method for processing at least one of a first substrate (evidenced by (107)) and a second substrate (evidenced by (106)) to be stacked on each other, comprising: 
obtaining a correction amount to correct misalignment to be occurred between the first substrate and the second substrate once the first substrate and the second substrate have been stacked on each other to form a substrate stack (col. 4/lns. 6-31); and 
forming a structure on each of the first substrate and the second substrate, the structure of the at least one of the first substrate and the second substrate being formed at a position determined based on the obtained correction amount (col. 7/lns. 35-57).
In regards to claim 26, Hubbard teaches the limitations discussed above in addressing claim 25. Hubbard further teaches the limitations wherein the structure of the at least one of the first substrate and the second substrate is formed at the position according to an amount of deformation of the first substrate (fig. 6: e.g. (408); col. 7/lns. 35-57).
In regards to claim 27, Hubbard teaches the limitations discussed above in addressing claim 26. Hubbard further teaches the limitations wherein the amount of deformation includes an amount of deformation generated in the first substrate during a process of stacking the first substrate and the second substrate on each other (figs. 3; col. 4/lns. 66-67, col. 5/lns. 1-7).
In regards to claim 28, Hubbard teaches the limitations discussed above in addressing claim 26. Hubbard further teaches the limitations wherein the position of the structure varies depending on a radial direction within a plane of the at least one of the first substrate and the second substrate (figs. 3; col. 4/lns. 66-67, col. 5/lns. 1-7).
In regards to claim 31, Hubbard teaches the limitations discussed above in addressing claim 25. Hubbard further teaches the limitations further comprising: restricting the misalignment (e.g. reduction Hubbard Title).
In regards to claim 42, Hubbard teaches the limitations discussed above in addressing claim 25. Hubbard further teaches, e.g. in fig. 2, the limitations further comprising: calculating at least one of the position (108), at which the structure is formed on the first substrate, and the position, at which the structure is formed on the second substrate, such that the misalignment is restricted between the structure of the first substrate and the structure of the second substrate once the first substrate and the second substrate have been stacked on each other (col. 4/lns. 32-39).
In regards to claim 47, Hubbard teaches the limitations discussed above in addressing claim 25. Hubbard further teaches, e.g. in figs. 2 and 6, the limitations wherein the forming includes forming a plurality of structures on the at least one of the first substrate and the second substrate while adjusting at least one of (i) intervals between the plurality of structures, and (ii) shapes of the plurality of structures (e.g. interpreted as modifying or adding a structure (i.e. layer); col. 7/lns. 35-57; e.g. fig. 6: (408)).
In regards to claim 49, Hubbard teaches the limitations discussed above in addressing claim 47. Hubbard further teaches the limitations wherein the transferring the pattern is done by performing exposure (col. 4/lns. 6-31: evidenced by lithographic processing).
In regards to claim 38, Hubbard teaches, e.g. in fig. 2, a substrate processing system, comprising: 
a bonding apparatus configured to stack a first substrate and a second substrate on each other (evidenced by instances of (105)) and obtain a correction amount to correct misalignment to be occurred between the first substrate and the second substrate once the first substrate and the second substrate have been stacked on each other to form a substrate stack (col. 4/lns. 6-31; (107/106)); and 
an exposure apparatus (col. 4/lns. 6-31: evidenced by lithographic processing) configured to form a structure on at least one of the first substrate and the second substrate by exposing the at least one of the first substrate and the second substrate at a position determined based on the obtained correction (col. 7/lns. 35-57).
In regards to claim 40, Hubbard teaches, e.g. in fig. 2, an exposure method for forming a structure on each of a first substrate (evidenced by (107)) and a second substrate (evidenced by (106)) to be stacked on each other by exposing the first substrate and the second substrate, comprising: 
obtaining a correction amount to correct misalignment to be occurred between the first substrate and the second substrate once the first substrate and the second substrate have been stacked on each other to form a substrate stack (col. 4/lns. 6-31); and 
forming, on at least one of the first substrate and the second substrate, the structure at a position determined based on the obtained correction amount (e.g. interpreted as modifying or adding a structure (i.e. layer); col. 7/lns. 35-57; e.g. fig. 6: (408)).
In regards to claim 46, Hubbard teaches, e.g. in fig. 2, a substrate processing method for processing at least one of a first substrate (evidenced by (107)) and a second substrate (evidenced by (106)) to be stacked on each other (col. 4/lns. 6-31), comprising: 
transferring a pattern on at least one of the first substrate and the second substrate, while adjusting at least one of (i) intervals between a plurality of patterns, and (ii) shapes of the plurality of patterns (e.g. interpreted as modifying or adding a structure (i.e. layer); col. 7/lns. 35-57; e.g. fig. 6: (408)).
In regards to claim 45, Hubbard teaches the limitations discussed above in addressing claim 46. Hubbard
In regards to claim 48, Hubbard teaches, e.g. in fig. 2, a substrate processing method for processing at least one of a first substrate (evidenced by (107)) and a second substrate (evidenced by (106)) to be stacked on each other, comprising: 
transferring a pattern on each of the first substrate and the second substrate (e.g. interpreted as modifying or adding a structure (i.e. layer); col. 7/lns. 35-57; e.g. fig. 6: (408)), the pattern of the at least one of the first substrate and the second substrate being formed at a position such that misalignment is restricted between the pattern of the first substrate and the pattern of the second substrate once the first substrate and the second substrate have been stacked on each other to form a substrate stack (col. 4/lns. 6-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard as applied to claim 25 above, in view of Kasa et al. (US 2014/0094015 A1; hereinafter Kasa).
In regards to claim 29, Hubbard teaches the limitations discussed above in addressing claim 25. Hubbard
Hubbard appears to be silent as to, but does not preclude, the limitations wherein the intervals between the plurality of structures change from a center toward an edge of a substrate. Kasa teaches the limitations wherein the intervals between the plurality of structures change from a center toward an edge of a substrate ([0086]: Kasa teaches that the periodicity of alignment marks that span in different directions can vary ±10% or ±20%). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Hubbard with the aforementioned limitations taught by Kasa to have an accurate alignment system (Kasa [0088]).
Claim(s) 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard as applied to claim 25 above, in view of Rossini et al. (US 2014/0363951 A1; hereinafter Rossini).
In regards to claim 32, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude, the steps wherein the forming includes forming the structure on the first substrate such that a modulus of elasticity of the first substrate is partially changed. Rossini teaches the steps wherein the forming includes forming the structure on the first substrate such that a modulus of elasticity of the first substrate is partially changed [0049-0054]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the method taught by Hubbard with the aforementioned steps taught by Rossini to have a deforming substrate (Rossini [0049-0054]).
In regards to claim 36, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude, the steps further comprising: setting the first substrate to be a substrate, between two substrates to be stacked on each other, having at least one of a distortion amount and a warping amount that is smaller in a state where the two substrates are not held. Rossini teaches the steps further comprising: setting the first substrate (interpreted as bottom) to be a substrate, between two substrates to be stacked on each other, having at least one of a distortion Hubbard with the aforementioned steps taught by Rossini to have a deforming substrate (Rossini [0049-0054]).
In regards to claim 37, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude, the steps further comprising: setting the first substrate to be a substrate, between two substrates to be stacked on each other, having a smaller difference in an amount of deformation. Rossini teaches the steps further comprising: setting the first substrate to be a substrate, between two substrates to be stacked on each other, having a smaller difference in an amount of deformation (e.g. fig. 3: (30) is on top of (12) and therefore has a less severe radius of curvature than (12)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the method taught by Hubbard with the aforementioned steps taught by Rossini to have a deforming substrate (Rossini [0049-0054]).
Claim(s) 34, 35, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard as applied to claim 25 above, and further in view of Wagenleithner et al. (US 2015/0210057 A1; hereinafter Wagenleithner).
In regards to claim 34, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude the limitations further comprising: selecting the first substrate and the second substrate such that a difference in an amount of deformation in a direction corresponding to each other between the first substrate and the second substrate is less than or equal to a prescribed value; and releasing holding of the first substrate from a first holding section and releasing holding of the second substrate from a second holding section, when stacking the first substrate and the second substrate on each other. Wagenleithner teaches the steps further comprising: Hubbard with the aforementioned steps taught by Wagenleithner to have a more precise bonding process of substrates (Wagenleithner [0037]).
In regards to claim 35, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude the limitations further comprising: activating a bonding surface of each of the first substrate and the second substrate to a degree of activation, wherein the degree of activation of at least one of the first substrate and the second substrate is adjusted according to an amount of deformation of the first substrate. Wagenleithner teaches the steps further comprising: activating a bonding surface (read as deforming as evidenced by R versus R1) of each of the first substrate and the second substrate to a degree of activation, wherein the degree of activation of at least one of the first substrate and the second substrate is adjusted according to an amount of deformation of the first substrate ([0114-0116]; fig. 6). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the method taught by Hubbard with the aforementioned steps taught by Wagenleithner to have a more precise bonding process of substrates (Wagenleithner [0037]).
In regards to claim 43, Hubbard teaches the method discussed above in addressing claim 25. Hubbard appears to be silent as to, but does not preclude the limitations wherein the substrate stack retains the restricted misalignment when separated from a substrate stacking apparatus. Wagenleithner Hubbard with the aforementioned steps taught by Wagenleithner to have a more precise bonding process of substrates (Wagenleithner [0037]).
Allowable Subject Matter
Claims 30, 33, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812